Citation Nr: 0912328	
Decision Date: 04/02/09    Archive Date: 04/10/09

DOCKET NO.  08-00 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Manila, the Republic of the Philippines


THE ISSUE

Whether new and material evidence to reopen a claim for 
service connection for the cause of the Veteran's death has 
been received. 


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had recognized guerrilla service in the 
Philippine Army from October 1945 to June 1946.  He died in 
November 1996.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 rating decision in which 
the RO determined that new and material evidence to reopen a 
claim for service connection for the cause of the Veteran's 
death had not been submitted.  The appellant filed a notice 
of disagreement (NOD) in August 2007, and the RO issued a 
statement of the case (SOC) in October 2007.  The appellant 
filed a substantive appeal (via a VA Form 9, Appeal to Board 
of Veterans' Appeals) in December 2007.

For the reasons expressed below, the matter on appeal is 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the appellant when 
further action, on her part, is required.


REMAND

The Board's review of the claims file reveals that further RO 
action on the claim on appeal is warranted.

RO action is needed to comply with the notification 
requirements of the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2008).  With respect to a request to reopen a 
previously denied claim, a claimant must be notified of both 
what is needed to reopen the claim and what is needed to 
establish the underlying claim for service connection.  See 
Kent v. Nicholson, 20 Vet. App. 1 (2006).

Here, the record contains a February 2007 notice letter from 
the RO to the appellant.  This letter informed the appellant 
that she was previously denied service connection for the 
cause of the Veteran's death.  The letter advised the 
appellant that, to reopen her claim, she would need to submit 
"new and material evidence" and provided a definition of 
both "new" and "material" evidence.  However, the provided 
definitions are consistent with the regulations in effect for 
petitions to reopen filed prior to August 29, 2001.  In this 
case, the appellant filed her current petition to reopen in 
April 2007.  Thus, the RO must provide the appellant with 
notice of the correct legal authority governing her request 
to reopen..

The Board also notes that proper notice under Kent describes 
"what evidence would be necessary to substantiate that 
element or elements required to establish service connection 
that were found insufficient in the previous denial."  See 
Kent, 20 Vet. App. at 10.  

In this case, there is no evidence that the RO considered the 
basis(es) for the denials of the claim for service connection 
for the cause of the Veteran's death in the prior, final 
denial, and then provided the appellant a specifically 
tailored notice letter explaining what was needed to reopen 
the claim, in light of the prior deficiencies in the claim.

Specific to a claim for dependency and indemnity compensation 
(DIC) benefits, to include for service connection for the 
cause of the Veteran's death, VA's notice requirements 
include: (1) a statement of the conditions, if any, for which 
a veteran was service-connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected.  Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).  

In this case, there is no notice letter that satisfies the 
requirements of Hupp.  Thus, corrective notice should be 
provided on remand.

Therefore, to ensure that all due process requirements are 
met, the RO should, through VCAA-compliant notice, give the 
appellant another opportunity to present additional 
information and evidence pertinent to the claim on appeal, 
notifying her that she has a full one-year period for 
response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see 
38 U.S.C.A. § 5103(b)(3) (West Supp. 2008) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  
The RO should ensure that its letter addresses the basis(es) 
for the prior, final denial of the claim, and should provide 
information as to what evidence is needed to establish the 
claim, on the merits, consistent with Kent  and Hupp (cited 
above).  To the extent applicable, the RO should also provide 
general information as to VA's assignment of an effective  
date (in the event that service connection for the cause of 
death is ultimately granted), consistent with Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the appellant 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  See 38 U.S.C.A. §§ 
5103, 5103A; 38 C.F.R. § 3.159.  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure full VCAA compliance.  Hence, 
in addition to the actions requested above, the RO should 
also undertake any other development or notification action 
deemed warranted by the VCAA prior to adjudicating the claim 
on appeal.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should furnish to the appellant 
VCAA compliant  letter specific to the 
petition to reopen the previously denied 
claim for service connection for the cause 
of the Veteran's death.  The RO should 
request that the appellant provide 
sufficient information and, if necessary, 
authorization, to enable VA to obtain any 
additional medical records pertaining to 
the petition to reopen that are not 
currently of record.  The RO should 
explain the type of evidence that is her 
ultimate responsibility to submit.

The RO's letter should provide specific 
notice as to what would constitute new and 
material evidence to reopen her claim 
consistent with the provisions of current 
38 C.F.R. § 3.156(a) in effect since 
August 29, 2001, to include discussion of 
the evidentiary deficiency(ies) that 
resulted in the prior denials of the 
claim, along with notice as to what 
evidence is needed to establish 
entitlement to service connection for the 
cause of the Veteran's death, on the 
merits, consistent with Kent and Hupp 
(cited to and discussed above). 

To the extent applicable, the RO should 
also provide general information as to 
VA's assignment of an effective  date (in 
the evident that service connection for 
the cause of death is ultimately granted), 
consistent with Dingess/Hartman (cited to 
above). 

The  RO should clearly explain to the 
appellant that she has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

2.  If the appellant responds, the RO 
should assist her in obtaining any 
additional evidence identified by 
following the current procedures set forth 
in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the appellant of the records 
that were not obtained, explain the 
efforts taken to obtain them, and describe 
further action to be taken.

3.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

4.  After completing the requested 
actions, and any additional notification 
and development deemed warranted, the RO 
should readjudicate the claim on appeal in 
light of all pertinent evidence and legal 
authority.

5.  If the benefit sought on appeal 
remains denied, the RO must furnish to the 
appellant an appropriate supplemental SOC 
(SSOC) that includes clear reasons and 
bases for all determinations, and afford 
her the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The appellant need 
take no action until otherwise notified, but she may furnish 
additional evidence and argument during the appropriate time 
frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 
8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).

